On Petition for Rehearing
Givan, J.
The appellant has filed a petition for rehearing to which he has attached the alleged results of a polygraph examination made by an independent laboratory on July 18, 1973, and July 24,1973.
*183Appellant alleges that he voluntarily submitted to this test, and that it establishes his innocence of the crime charged. This test was given subsequent to the submission of this appeal, has apparently never been submitted to the trial court and is, at most, additional evidence which might be submitted to a trier of fact for an evaluation.
As it is presented to us for the first time on this petition for rehearing, it is no more than a conclusion of fact which this Court is in no position to weigh or pass upon. In a similar situation this Court stated:
“We do not here pass upon the validity of a polygraph test because we do not believe it incumbent upon us to make that legal judgment at this time. However, we must conclude that a polygraph test, the same as any other scientific evidence, certainly can only be presented by the technician presenting testimony before the court with all counsel present as well as the defendants present. The defendants, by their counsel, certainly should have the right to examine the technician concerning the validity of the test; the questions propounded during the test; the technician’s training; and all other matters pertinent to the validity of any scientific investigation.” Carpenter v. State (1968), 251 Ind. 428, 431, 241 N. E. 2d 347, 15 Ind. Dec. 724.
Other matters raised by the appellant in his petition for rehearing are adequately covered in the original opinion.
Arterburn, C.J., and Hunter and Prentice, JJ., concur; De-Bruler, J., not participating.
Note. — Reported in 301 N. E. 2d 190.